Exhibit 99.1 IMMEDIATE RELEASE Contact: Mark Johnson Sr. Director, Investor Relations mjohnson@atyrpharma.com +1-858-223-1163 aTyr Pharma Reports Promising Signals of Clinical Activity in Multiple Rare Genetically Distinct Myopathies with Resolaris™ in Exploratory Trials -Improved Muscle Strength Observed in 50% to 78% of Patients in Two Rare Genetically Distinct Myopathies- -Resolaris Continues to Demonstrate a Generally Well Tolerated Safety Profile in All Trials - -Conference Call and Webcast Featuring Guest Speaker Professor John Vissing, MD, at 8:30 a.m. (EST) Today- SAN DIEGO – December 13, 2016 – aTyr Pharma, Inc. (Nasdaq: LIFE), a biotherapeutics company engaged in the discovery and development of Physiocrine-based therapeutics to address severe, rare diseases, today announced clinical results from exploratory trials assessing the safety and potential activity of Resolaris™, including: • Top-line results from a completed Phase 1b/2 trial for adult patients with limb-girdle muscular dystrophy 2B (LGMD2B/dysferlinopathy) or facioscapulohumeral muscular dystrophy (FSHD) (the “004 Trial”); • Interim data from an ongoing Phase 1b/2 trial with early onset FSHD (the “003 Trial”); and • Interim data from an ongoing long-term safety extension study (the “005 Trial”) for patients from aTyr’s adult FSHD trial completed earlier this year (the “002 Trial”). The results announced today highlight the potential of Resolaris, an immuno-modulator of activated T cells, as a single treatment for multiple rare myopathies with an immune component (RMIC). “Congratulations to our team, collaborators and patients that helped us accomplish the fundamental objectives for these clinical trials: (1) to demonstrate the safety and tolerability of our product candidate, Resolaris, across different RMICs and (2) to explore different readouts of potential clinical activity and product candidate activity in different RMICs,” said John Mendlein, PhD, CEO of aTyr Pharma. “We are very pleased to see RMIC patients with two entirely different genetic etiologies showing improvement in muscle strength in 3 months as measured by manual muscle testing.Taken together, our clinical data supports the exciting potential of Resolaris as a single treatment for multiple rare myopathies with an immune component and we believe our clinical results will help inform and direct the future clinical development of Resolaris in RMICs. Finally, we wish to personally thank all the FSHD and LGMD patients and health care professionals who have participated in our trials.” “aTyr’s data, which shows potential clinical activity in genetically distinct myopathies characterized by an immune component, warrants additional clinical investigation,” said Dr. John Vissing, Professor of the Department of Neurology at the University of Copenhagen and an investigator in aTyr’s 004 Trial. “It is supportive of the hypothesis that administering a naturally occurring muscle homeostasis protein with immuno-modulator activities, which is normally secreted by skeletal muscle cells, has the potential to help patients across many rare myopathies with divergent genetic etiologies of disease.” 1 Clinical Activity Assessments:As part of clinical assessments in these studies, manual muscle testing (MMT), a validated assessment tool that measures muscle strength, was performed across 14 selected muscle groups. In addition, a validated patient reported outcome measure designed specifically for neuromuscular disease, the individualized neuromuscular quality of life (INQoL) questionnaire, was utilized. Note that an increase in MMT score represents an increase in muscle strength, whereas a decrease in INQoL score represents a decrease in disease burden. Given that the 003, 004 and 005 Trials are small and open-label in nature and that the clinical assessments expressed in this release, MMT and INQoL, although clinically validated, are subject to variability over time, including intra-patient and inter-physician variability, it is important to temper any definitive conclusions made with respect to the clinical activity of Resolaris.
